                 Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 1 of 8




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Pablo Ocegueda
7
                                      UNITED STATES DISTRICT COURT
8

9             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

10
                                                   CASE NO. 3:21-cv-06585
11
     Pablo Ocegueda
12
                               Plaintiff,          PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                    1. Violation of the Rosenthal Fair Debt
                                                         Collection Practices Act
15   Morgan Jewelers of Salt Lake City, Inc.          2. Violation of the Telephone Consumer
                                                         Protection Act
16                             Defendant.
17

18          COMES NOW Plaintiff Pablo Ocegueda, an individual, based on information and belief,
19   to allege as follows:
20                                          INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant Morgan
22   Jewelers of Salt Lake City, Inc.’s violations of the Rosenthal Fair Debt Collection Practices Act,
23   Cal. Civ. Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors from
24   engaging in abusive, deceptive, and unfair practices and violation of the Telephone Consumer
25   Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”), which prohibits the use of
26   automated dialing equipment when making calls to consumers.
27      2. Plaintiff brings this action against Defendant Morgan Jewelers of Salt Lake City, Inc.
28   (hereinafter “Defendant” or “Morgan Jewelers”) for its abusive and outrageous conduct in
                                                      1
                 Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 2 of 8




1    connection with debt collection activity, as Defendant contacted Plaintiff over 15 times after
2    receiving a notice of attorney representation, all sent through certified mail.
3        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following
4    findings and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are dependent
5
            upon the collection of just and owing debts. Unfair or deceptive collection practices
6           undermine the public confidence which is essential to the continued functioning of the
            banking and credit system and sound extensions of credit to consumers.
7
              (2) There is need to ensure that debt collectors and debtors exercise their responsibilities
8
              to another with fairness and honesty and due regard or the rights of the other.
9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair or
10            deceptive acts of practices in the collection of consumer debts and to require debtors to
11
              act fairly in entering into and honoring such debts, as specified in this title.

12
         4. While many violations are described below with specificity, this Complaint alleges
13
     violations of the statutes cited in their entirety.
14
         5. The TCPA was designed to prevent calls like the ones described herein, and to protect
15
     the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
16
     consumers a choice as to how corporate entities may contact them and to prevent the nuisance
17
     associated with automated or prerecorded calls.
18
                                        JURISDICTION & VENUE
19
         6. Plaintiff re-alleges and incorporates herein by reference the allegations in each and every
20
     paragraph above, fully set forth herein.
21
        7.    The Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
22
     1681
23
         8. The venue is proper pursuant to 28 U.S.C. §1391(b)(1).
24
                                        GENERAL ALLEGATIONS
25
         9.   Plaintiff Pablo Ocegueda (hereinafter “Plaintiff”) is an individual residing in the state
26
     of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
27

28

                                                           2
                Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 3 of 8




1       10. At all relevant times herein, Morgan Jewelers Credit Union was a company engaged, by
2    the use of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and a
3    “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
4       11. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
5    Civ. Code §1788.2(c)
6       12. Plaintiff opened an account with Morgan Jewelers sometime in early 2018.
7       13. The account extended to Plaintiff was primarily for personal, family or household
8    purposes and is therefore a “debt” as that term is defined by the Calif. Civil Code § 1788.2(d) of
9    the Rosenthal Act.
10      14. Defendant has been attempting to collect on a debt that originated from monetary credit
11   that was extended primarily for personal, family, or household purposes, and was therefore a
12   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the
13   Rosenthal Act.
14      15. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
15   from what Plaintiff is informed and believes was a consumer credit transaction, the money
16   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
17   of the Rosenthal Act.
18      16. Plaintiff is informed and believes that Defendant is one who regularly collects or
19   attempts to collect debts on behalf of themselves, and is therefore a “debt collector” within the
20   meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt
21   collection” within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act,
22   and is also therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the
23   Rosenthal Act.
24      17. Plaintiff’s account was an credit account and Plaintiff began making payments on the
25   account soon after opening the account and making purchases/charges.
26      18. Plaintiff eventually became financially unable to continue making payments on his
27   account.
28

                                                      3
                 Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 4 of 8




1        19. Defendant began contacting Plaintiff to inquire about the status of the account and to
2    collect payment.
3        20. Plaintiff subsequently retained counsel to assist in dealing with Defendant’s account and
4    to seek some type of financial relief.
5        21. Counsel for Plaintiff sent Defendant a certified letter confirming representation of
6    Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly and that all
7    calls/letters/collection efforts were to no longer be directed at Plaintiff.
8        22. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
9    consent to be contacted on his cellular telephone.
10       23. Plaintiff’s notice was sent to Defendant on October 21, 2020 via certified mail.
11   Defendant received the certified notice on October 26, 2020.
12       24. Defendant continued to call Plaintiff after the October 21, 2020 certified notice of
13   representation and revocation of consent was sent.
14       25. Defendant diligently continued to call Plaintiff’s cell phone multiple times each day.
15       26. Through the end of 2020 Defendant continued to call Plaintiff daily.
16       27. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
17       28. Defendant would use a pre-recorded voice when calling Defendant.
18       29. Defendant would leave pre-recorded messages for Plaintiff.
19       30. Defendant’s autodialing machine contains the capacity to randomly dial numbers.
20       31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to
21   Defendant despite Defendant being notified that Plaintiff had retained counsel to deal
22   specifically with the debt owed to Defendant.
23       32. Defendant’s calls were frequent in nature and continued despite receiving written notice
24   that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular telephone
25   were to stop.
26       33. Plaintiff received over 15 pre-recorded calls after the October 21, 2020 certified letter
27   was received by Defendant.
28

                                                        4
                Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 5 of 8




                                      FIRST CAUSE OF ACTION
1
                                     (Violation of the Rosenthal Act)
2                                   (Cal. Civ. Code §§ 1788-1788.32)
                                           (Against Defendant)
3

4       34. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
5    above as though fully set forth herein.
6       35. Plaintiff provided written notice that he was represented by an attorney by sending
7    Defendant a letter with the name, address, and contact information of his attorney and informed
8    Defendant that he was represented.
9       36. The contact information of Plaintiff’s counsel was provided in the notices that were sent
10   to Defendant.
11      37. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
12   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
13   with the debt that was owed to Defendant.
14      38. The calls and communications made by Defendant to Plaintiff were not related to
15   statements of Plaintiff’s account and were attempts to collect a debt.
16      39. Plaintiff received at least fifteen calls from Defendant after he informed Defendant that
17   he retained an attorney.
18      40. The notice that Plaintiff sent to Defendant included the name of Plaintiff’s attorney, the
19   address of Plaintiff’s attorney, and the phone number of Plaintiff’s attorney.
20      41. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving
21   noticed that Plaintiff had retained an attorney.
                                      SECOND CAUSE OF ACTION
22
                                       (Violation of the Rosenthal Act)
23                                    (Cal. Civ. Code §§ 1788-1788.32)
                                             (Against Defendant)
24

25      42. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
26   above as though fully set forth herein.
27      43. Defendant placed over 15 calls to Plaintiff.
28      44. Plaintiff was contacted multiple times per day by Defendant
                                                      5
                 Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 6 of 8




1       45. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 15 times in a
2    deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
                                       THIRD CAUSE OF ACTION
3
                                           (Violation of the TCPA)
4                                              (47 USC § 227)
                                             (Against Defendant)
5

6       46. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
7    above as though fully set forth herein.
8       47. Defendant was informed that Plaintiff revoked his consent to be contacted by Defendant
9    in October of 2020.
10      48. Defendant called Plaintiff repeatedly since Plaintiff withdrew her consent to be contacted
11   by an automatic dialing machine on his cellular telephone.
12      49. Defendant ignored the notice, sent through certified mail, and continued to contact
13   Plaintiff on his cellular telephone.
14      50. The certified notice was unequivocal in its language regarding attorney representation
15   and revocation of consent.
16      51. Consequently, Defendant had “actual” knowledge of its violation of the TCPA.
17      52. Alternatively, Defendant should have known its conduct violated the TCPA.
18      53. Defendant continued to use a pre-recorded voice when placing unauthorized calls to
19   Plaintiff’s cellular telephone.
20      54. Defendant would contact Plaintiff multiple times each day regarding payment on the
21   accounts.
22      55. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
23   the collection messages without Plaintiff’s prior express consent.
24      56. Defendant contacted Plaintiff at least 15 (fifteen) times after he revoked his consent to
25   be contacted on his cellular telephone and informed Defendant he was represented by counsel.
26      57. Defendant Plaintiff was still contacted multiple times each day on his cellular telephone
27   despite receiving notice of Plaintiff’s revocation of consent.
28

                                                       6
                 Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 7 of 8




1        58. These calls were made to Plaintiff’s cellular telephone and were not calls for an
2    emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).
3        59. The calls Plaintiff received were pre-recorded or used an artificial voice.
4        60. Plaintiff expressly revoked any consent that may have previously been given to
5    Defendant to be contacted by an automatic dialing machine in October of 2020.
6        61. The calls placed by Defendant were willful and made despite having knowledge that
7    Plaintiff revoked his consent to be contacted by Defendant on his cellular telephone.
8        62. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
9                                       DEMAND FOR JURY TRIAL
10           Pursuant to Federal Rules of Civil Procedure 38, Plaintiff hereby demands a trial by jury
11   for all issues of fact triable by jury.
12                                         PRAYER FOR RELIEF
13   WHEREFORE, Plaintiff prays for judgment as follows:
14               a. An award of actual damages pursuant to California Civil Code §1788.30(a), as
15                   will be proven at hearing, which are cumulative and in addition to all other
16                   remedies provided for in any other cause of action pursuant to California Civil
17                   Code §1788.32.
18               b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
19                   §1788.30(b), which are cumulative and in addition to all other remedies provided
20                   for in California Civil Code §1788.32; and
21               c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal.
22                   Civ. Code §1788.30(c).
23               d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
24                   for each and every violation.
25               e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
26                   in the future.
                                                     Gale, Angelo, Johnson, & Pruett, P.C.
27
     Dated: August 25, 2021                          By:    /s/ Joe Angelo
28                                                          Joe Angelo

                                                        7
     Case 3:21-cv-06585-SK Document 1 Filed 08/25/21 Page 8 of 8




                                      Elliot Gale
1
                                      Attorneys for Plaintiff
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  8
